Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 1 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 2 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 3 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 4 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 5 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 6 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 7 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 8 of 9
Case 19-60209-sms   Doc 13   Filed 07/12/19 Entered 07/12/19 22:44:49   Desc Main
                             Document     Page 9 of 9
